Case 5:19-cv-00607-EEF-MLH Document 35 Filed 10/21/19 Page 1 of 8 PageID #: 418



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

LIDA MOSLEY GREEN                                    CIVIL ACTION NO. 19-cv-0607

VERSUS                                               JUDGE FOOTE

PATRICIA MOSELY WHITE, ET AL                         MAGISTRATE JUDGE HORNSBY


                                   SCHEDULING ORDER

   At the October 21, 2019 Scheduling Conference, the following dates were set on the
 docket of Judge Foote:

      JURY TRIAL:                               August 17, 2020 at 9:00 a.m.,
                                                Shreveport, Courtroom 2
                                                The Court will allocate 3 days for the trial of
                                                this matter.

      PRETRIAL CONFERENCE:                      July 17, 2020 at 09:30 a.m.
                                                All trial counsel shall participate in person.
                                                The Court will fully explore all pending
                                                evidentiary and legal issues and discuss its
                                                trial procedure. Accordingly, the conference
                                                can be lengthy. Counsel should contact
                                                chambers before the conference to ensure
                                                that they have allotted sufficient time in their
                                                schedules.


      *JOINT PRETRIAL ORDER*:                   July 10, 2020
      (Format available at                      Simultaneously with filing the pretrial order,
       www.lawd.uscourts.gov)                   counsel must deliver to chambers one paper
                                                copy of any exhibits to which that party
                                                noted objections in the pretrial order.


                       Special Requirements Enforced by the Court

 A.      Motions to Extend Deadlines. A motion to extend any deadline shall include a
         statement that the granting of the motion shall or shall not affect any other deadline

                                            Page 1
Case 5:19-cv-00607-EEF-MLH Document 35 Filed 10/21/19 Page 2 of 8 PageID #: 419



       or the trial date. Filing a motion to extend a deadline does not, in and of itself, result
       in an extension of time. Therefore, motions for extensions of time must be filed as
       soon as possible, but in any event, not later than 12:00 p.m. (noon) of the day
       preceding the existing deadline.

 B.    Dispositive Motion Deadline. Because the Court wishes to decide dispositive
       motions in time to allow counsel to adequately prepare for the pretrial conference
       and for trial, motions to extend the dispositive motion deadline are disfavored and
       will be granted only in exceptional circumstances. Counsel are reminded that
       dispositive motions are not fully briefed and ripe for review until 28 days after they
       are filed and that the Court conducts a full pretrial conference approximately one
       month before the trial date.

 C.    Exhibits to Motions. Any exhibit attached to a motion must be labeled with a letter
       rather than a number. When the exhibits are filed in CM/ECF, counsel must file
       each exhibit as a separate attachment and must include a descriptive title (e.g.,
       “Exhibit A – Excerpts of Plaintiff’s Deposition” rather than “Exhibit 1”). In addition,
       each exhibit attached to a motion should be discussed and its contents explained
       within the motion or supporting memorandum. Compliance with these procedures
       aids the Court when reviewing parties’ submissions electronically.

 D.    Courtesy Copies. It is the duty of the attorneys to provide a courtesy copy of all
       filings directly to chambers. Courtesy copies of all pretrial submissions marked with
       an asterisk (*) in this draft scheduling order shall be submitted to Judge Foote’s
       chambers via e-mail at foote_motions@lawd.uscourts.gov simultaneously with the
       docket filing. The courtesy copy must be in Word format. If the filing is longer than
       fifty (50) pages (inclusive of exhibits and attachments), counsel should also submit
       a paper courtesy copy to the Court.

 E.    Publishing Exhibits to the Jury. For paper exhibits, only individual pages that
       have been published to the jury in open court will be admitted into evidence and
       allowed into the jury room during deliberations. The Court also requires that these
       pages be published in connection with witness testimony unless previous
       permission has been obtained from the Court. The purpose of this rule is to ensure
       that the jury does not base its verdict on exhibits whose relevance has not been
       established. This rule does not apply to contracts for liability insurance.

       Exhibits may be published to the jury electronically by counsel from the podium or
       by an assistant from the counsel table. If counsel prefers to use paper copies of
       exhibits, these may be displayed to the jury by counsel from the podium using the
       courtroom’s projection equipment.




                                           Page 2
Case 5:19-cv-00607-EEF-MLH Document 35 Filed 10/21/19 Page 3 of 8 PageID #: 420



 F.    Exhibits on CD-ROM. If a party wishes to have its exhibits displayed to the jury
       by the courtroom deputy (rather than by counsel or an assistant), exhibits must be
       submitted on CD-ROM to Kathy Keifer, the courtroom deputy, one week before
       trial. The party must contact Ms. Keifer for specific instructions regarding the format
       of the files on the CD-ROM. Ms. Keifer may be reached at 318-934-4757 or at
       Kathy_Keifer@lawd.uscourts.gov.

 G.    Exhibits for the Record. In order to preserve the record for appellate review, a
       second CD-ROM containing pdf-format versions of the exhibits that were
       introduced at trial must be provided to the courtroom deputy at the close of trial.
       The parties must also submit an exhibit list reflecting only those exhibits introduced
       at trial in Word format to the courtroom deputy.

 H.    Exhibits for Jury Deliberations. Before the jury retires to deliberate, counsel
       must provide the courtroom deputy with a single binder containing only those
       exhibits that were published to the jury and admitted into evidence by the Court.
       The exhibits should be separated by tabs. This will constitute the set of documents
       that the jury will use in its deliberations.

 I.    Joint Submissions. It is the duty of all counsel to notify the court in writing if, after
       good faith reasonable effort, any party cannot obtain the cooperation of opposing
       counsel on matters requiring joint submissions, including the Pretrial Order, Joint
       Jury Instructions, Joint Preliminary Statements, or edited Trial Depositions. If the
       parties cannot agree on the content of a joint submission, they must file separate
       submissions.

 J.    Trial depositions. Unless excused by Judge Foote for good cause shown, trial
       depositions (see && 14–15) in jury cases shall be videotaped.

 K.    Computation of Deadlines. If a deadline falls on a Saturday, Sunday, or federal
       holiday, the effective date is the first business day following the deadline imposed.

 L.    Standing Orders. Attorneys are expected to comply with all applicable Standing
       Orders, including, but not limited to, Standing Order 1.95 (Code of
       Professionalism). Standing Orders are posted on the court’s website:
       www.lawd.uscourts.gov.

 M.    Confidential Discovery and Protective Orders. As this is a court of public
       record, the Court will not accept a protective order providing that documents will
       be automatically sealed when the parties so designate. However, language similar
       to the following will be approved:




                                           Page 3
  Case 5:19-cv-00607-EEF-MLH Document 35 Filed 10/21/19 Page 4 of 8 PageID #: 421



                   The parties acknowledge that it may be necessary to file
                   confidential discovery into evidence, either at the trial of the
                   matter or as an attachment to other filings with the Court.
                   Before filing any document designed as "confidential," the
                   party proposing the filing shall contact the party who has
                   designated the document as "confidential" and request
                   permission to file the discovery as unsealed in the public
                   record. Said permission shall not be unreasonably denied. In
                   the event that such permission is denied, leave of court must
                   be obtained by the party who seeks to file the confidential
                   evidence before any document is filed under seal.


                                          PRETRIAL DEADLINES:

    DEADLINE:                                                   FOR:

       December 18, 2019             1.      JOINDER OF PARTIES AND AMENDMENT OF
                                             PLEADINGS.

       November 18, 2019             2.      EXCHANGE WITNESS LISTS.1
                                                 Counsel for plaintiff shall deliver to counsel for
                                                 defendant a witness list setting forth the
                                                 name, address, and a brief summary of each
                                                 witness’ expected testimony. Defendant’s
                                                 witness list is due seven (7) days after receipt
                                                 of plaintiff’s list. Counsel need not file the
                                                 witness lists with the clerk’s office.
       February 15, 2020             3.      PLAINTIFF’S EXPERT REPORTS.
                                                  Plaintiff shall deliver reports in compliance
                                                  with Rule 26(a)(2)(B), except for the listing of
                                                  prior depositions. If there is any subsequent
                                                  change in the expert’s opinion, or its basis, the
                                                  offering attorney must notify all counsel within
                                                  seven (7) days thereafter. All expert reports

        1
          A treating physician may opine about diagnosis, prognosis, causation, or the need for
future medical treatment without producing a report under Rule 26(a)(2)(B) and without the
proponent providing a summary of facts and opinions under Rule 26(a)(2)(C). The brief summary
described in the main body of this order satisfies a party’s Rule 26 disclosure requirements for
treating physicians. A party must still qualify a treating physician at trial if the physician will testify
to a medical opinion.

                                                Page 4
Case 5:19-cv-00607-EEF-MLH Document 35 Filed 10/21/19 Page 5 of 8 PageID #: 422



                                          must be accompanied by a statement by
                                          counsel as to the precise area of expertise in
                                          which the expert will be tendered.


   Deliver to all counsel   4.    RECORDS OF TREATING HEALTH CARE
   immediately upon               PROVIDERS.
   receipt
   March 15, 2020           5.    DEFENDANT’S EXPERT REPORTS. See &3.

   February 15, 2020        6.    DISCOVERY COMPLETION and DISCOVERY
                                  MOTIONS.
                                       To allow time for responses, written discovery
                                       must be served more than thirty (30) days
                                       before the deadline. Motions to compel must
                                       be filed by this date.

   April 15, 2020           7.    COMPLETION OF EXPERT DEPOSITIONS.

   March 15, 2020           *8.   DISPOSITIVE MOTIONS.*

   May 06, 2020             *9.   DAUBERT/EXPERT TESTIMONY MOTIONS.*
                                      Any challenge to the relevance or reliability of
                                      expert testimony and any exhibits or
                                      demonstrative aids to be used in connection
                                      with the expert’s testimony must be filed by
                                      this date. Such a motion should be filed only if
                                      a party has a nonfrivolous basis to challenge
                                      an expert’s qualifications or whether the
                                      expert’s testimony and exhibits or aids reflect
                                      a reliable method reliably applied.

   June 05, 2020            10.   EXCHANGE OF PROPOSED PRETRIAL ORDER
                                  AND EXHIBITS.

                                  (A)     Counsel for plaintiff shall deliver to counsel for
                                          defendant a draft of the proposed pretrial
                                          order, including a list of plaintiff’s witnesses
                                          and exhibits, as well as a set of plaintiff’s
                                          exhibits.


                                        Page 5
Case 5:19-cv-00607-EEF-MLH Document 35 Filed 10/21/19 Page 6 of 8 PageID #: 423



                                 (B)     Within seven (7) days of receipt of plaintiff’s
                                         draft of the PTO, defense counsel shall deliver
                                         to plaintiff’s counsel defendant’s inserts,
                                         changes and/or objections to plaintiff’s
                                         proposed pretrial order, including a list of
                                         defendant’s witnesses and exhibits, as well as
                                         a set of defendant’s exhibits.

   June 19, 2020          11.    CONFERENCE TO PREPARE PRETRIAL ORDER.
                                     Plaintiff’s counsel shall host a conference at a
                                     convenient time for all trial counsel in order to
                                     finalize the pretrial order. The Court prefers
                                     such conference occur in person, but should
                                     a face-to-face conference not be feasible or
                                     practical, counsel shall confer by telephone.

   July 13, 2020          *12.   MOTIONS IN LIMINE.*
                                     Motions to admit or exclude testimony or
                                     evidence must describe the specific testimony
                                     or evidence at issue and the context in which
                                     the movant anticipates the testimony or exhibit
                                     will be presented. If a motion refers to an
                                     exhibit, the proposed exhibit must be attached
                                     to the motion. Any opposition shall be filed
                                     within seven (7) days of the filing of the
                                     motion.

   July 27, 2020          13.    TAKING TRIAL DEPOSITIONS.
                                      Depositions to be used at trial in lieu of live
                                      testimony, whether of lay or expert witnesses,
                                      may be taken after the discovery deadline, but
                                      no later than this deadline, provided
                                      reasonable notice is provided to all parties.
                                      See also Special Requirements, Section J.

   August 10, 2020        *14.   TRIAL SUBMISSIONS FOR THE JURY.*

                                 (A)     JOINT JURY INSTRUCTIONS and JOINT
                                         JURY INTERROGATORIES
                                         If the parties are unable to agree as to any
                                         specific jury instruction, a separate proposal,
                                         supported by pinpoint citations, should be

                                       Page 6
Case 5:19-cv-00607-EEF-MLH Document 35 Filed 10/21/19 Page 7 of 8 PageID #: 424



                                         submitted for each contested instruction.
                                         Instructions should be submitted in one
                                         document and in the order to be read to the
                                         jury.

                                 (B)     TWO JOINT PRELIMINARY STATEMENTS
                                         The parties should prepare and submit two (2)
                                         joint preliminary statements. The first joint
                                         preliminary statement should be brief (no
                                         more than one or two paragraphs) and will be
                                         read to the jury venire during voir dire as an
                                         introduction to the case. The second, more
                                         detailed statement will be read to the
                                         impaneled jury as part of the preliminary jury
                                         instructions. The latter statement should
                                         include facts, burdens of proof, and basic
                                         statements of the relevant law as each party
                                         alleges it should apply to these facts. This
                                         statement is intended to provide "sign posts"
                                         for the jury and should also contain the
                                         parties’ stipulations.

                                 (C)     EXHIBITS ON CD-ROM
                                         See Special Requirements, Section F.

                                 (D)     EXHIBIT BOOKS.
                                         Counsel shall submit two paper copies of trial
                                         exhibits to Chambers. Paper copies shall be
                                         submitted in a three-ring binder, with each
                                         exhibit separated by a numbered tab. A
                                         descriptive index of exhibits shall also be
                                         provided.

                                 (E)     STIPULATIONS


   August 10, 2020        *15.   PLAINTIFF’S WILL CALL LIST.

   August 10, 2020        *16.   NON-JURY TRIAL SUBMISSIONS.*
                                 This requirement applies only in the event the
                                 parties waive their right to a trial by jury.




                                       Page 7
Case 5:19-cv-00607-EEF-MLH Document 35 Filed 10/21/19 Page 8 of 8 PageID #: 425



                                     (A)   FINDINGS OF FACT and CONCLUSIONS
                                           OF LAW
                                           The parties’ submissions shall be formatted in
                                           individually    numbered,       single-sentence
                                           statements. Conclusions of law shall include
                                           pinpoint legal citations of supporting authority.
                                           Each party’s submission shall be filed with the
                                           clerk of court and exchanged with all other
                                           parties by that deadline.

                                     (B)   EXHIBIT BOOKS
                                           Counsel shall submit two paper copies of trial
                                           exhibits to Chambers. Paper copies shall be
                                           submitted in three-ring binders, with each
                                           exhibit separated by a numbered tab. A
                                           descriptive index of exhibits shall also be
                                           provided.

   August 10, 2020           *17.   SUBMISSION OF TRIAL DEPOSITIONS.*
                                        Trial depositions shall be edited jointly by the
                                        parties to remove all non-essential material.
                                        Two (2) copies of any edited trial depositions
                                        (paper copy for non-jury trials or video copy
                                        for jury trials) shall be delivered to chambers
                                        by the deadline. All objections thereto must
                                        also be filed and briefed by this deadline. An
                                        additional copy of the edited deposition for
                                        use during trial shall be brought to court on the
                                        morning of trial.

   August 12, 2020           *18.   DEFENDANT’S WILL CALL LIST.*

   *A courtesy copy of these items shall be submitted to the Chambers of Judge Foote in
   accordance with the procedure outlined in Section D of Special Requirements.


     THUS DONE AND SIGNED at Shreveport, Louisiana, October 21, 2019.


   00:30




                                       Page 8
